NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1




               United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Submitted February 18, 2009
                                      Decided February 20, 2009

                                                  Before

                                  WILLIAM J. BAUER, Circuit Judge

                                   KENNETH F. RIPPLE, Circuit Judge

                                   MICHAEL S. KANNE, Circuit Judge

No. 08‐1289

UNITED STATES OF AMERICA,                                Appeal from the United States District
                  Plaintiff‐Appellee,                    Court for the Eastern District of Wisconsin.

        v.                                               No. 2:07‐cr‐00134‐JPS‐1

JAIME ANTONIO LARA‐CASTILLO,                             J.P. Stadtmueller, 
               Defendant‐Appellant.                           Judge.




                                                O R D E R

    Jaime  Lara‐Castillo  pleaded  guilty  to  conspiracy  to  transport  stolen  over‐the  counter
products  and  infant  formula  in  interstate  commerce,  see  18  U.S.C.  §  2314,  and  the  district
court sentenced him to 57 months’ imprisonment.  Lara‐Castillo filed a notice of appeal, but
his  appointed  attorney  has  moved  to  withdraw  because  he  cannot  discern  a  nonfrivolous
basis  for  appeal.    See  Anders  v.  California,  386  U.S.  738  (1967).    We  invited  Lara‐Castillo  to
comment  on  counsel’s  motion,  see  CIR.  R.  51(b),  which  he  has  done.    We  thus  review  the
potential issues identified in counsel’s facially adequate brief and Lara‐Castillo’s Rule 51(b)
response.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 08‐1289                                                                                     Page 2


     Counsel  considers  whether  Lara‐Castillo  could  challenge  the  reasonableness  of  his  57‐
month  prison  sentence  but  concludes  that  any  such  argument  would  be  frivolous.    We
agree.    A  sentence  within  a  correctly  calculated  Guidelines  range  is  presumptively
reasonable.  Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United States v. Harvey, 516 F.3d
553, 556 (7th Cir. 2008).  In assessing reasonableness, we ask whether the district court gave
“meaningful consideration” to the sentencing factors set forth in 18 U.S.C. § 3553(a).  United
States  v.  Shannon,  518  F.3d  494,  496  (7th  Cir.  2008).    Here,  the  district  court  properly
calculated  a  Guidelines  range  of  57  to  71  months  and  imposed  a  term  at  the  very  bottom
of that range after taking into account the factors in § 3553(a), including Lara‐Castillo’s HIV‐
positive  diagnosis,  his  daughter’s  rare  medical  condition,  and  his  status  as  an
undocumented  alien.    The  court  also  noted  the  serious  nature  of  the  offense  and  the  cost
to  taxpayers  associated  with  housing  Lara‐Castillo.    Counsel  cannot  identify  any  basis
for  concluding  that  Lara‐Castillo’s  57‐month  sentence  might  be  the  exception  to  Rita’s
presumption of reasonableness, nor can we.

    In  his  Rule  51(b)  response,  Lara‐Castillo  poses  two  challenges  to  the  district  court’s
calculation of his sentence.  First, he argues that the court erred by failing to give him a one‐
level  reduction  for  acceptance  of  responsibility  based  on  his  having  notified  authorities  of
his intent to plead guilty.  See U.S.S.G. § 3E1.1(b).  However, he received the reduction when
the  court  subtracted  three  levels  for  his  accepting  responsibility.    Second,  Lara‐Castillo
contends  that  the  district  court  erred  by  adding  two  points  to  his  criminal  history
calculation because, he insists, he was not on probation when he committed the offense at
issue.  See id. § 4A1.1(d).  But the plea agreement  and  presentence report, which the court
adopted  without  objection,  described  Lara‐Castillo  as  a  full  participant  in  the  conspiracy
while on parole in 2004 and 2005.  Any such arguments would therefore be frivolous.

    Lara‐Castillo  also  suggests  that  the  plea  agreement  used  at  sentencing  was  a  different
version from the one he signed.  Yet he provides no evidence for this assertion.  Moreover,
the  agreement  advises  that  the  “sentencing  court  will  make  its  own  determinations
regarding any and all issues relating to the imposition of sentence.”  And at sentencing the
district court used the presentence report to establish a Guidelines range, which both parties
accepted.  Thus, the claim is baseless.

   For  the  above  reasons,  counsel’s  motion  to  withdraw  is  GRANTED,  and  the  appeal  is
DISMISSED.